Citation Nr: 9908242	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbosacral spine, currently evaluated as 
40 percent disabling.

4.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

5.  Entitlement to a compensable evaluation for chronic 
cervical dysplasia.  

6.  Entitlement to a compensable evaluation for the residuals 
of a right ring finger fracture.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to December 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
1998, the veteran withdrew her claim of entitlement to an 
increased evaluation for her service-connected gastric ulcer.  
Accordingly, this issue is not before the Board at this time.  
38 C.F.R. § 20.204(b) (1998).  At the hearing held before the 
undersigned in September 1998, the veteran's representative 
appeared to raise the issue of entitlement to service 
connection for a left knee disability on a secondary basis, 
but this is unclear.  The RO has not adjudicated this issue 
and the Board may not unilaterally take jurisdiction of any 
additional claims.  The RO should request the veteran to 
clearly indicate what additional claims, if any, she wishes 
to pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issue is before the Board at this time.  

For reasons that will become clear below, the claims of 
entitlement to increased evaluations of the service-connected 
disabilities will be the subject of the RENMAND section of 
this determination.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
right elbow disability is not meritorious on its own or 
capable of substantiation.  

2.  The claim of entitlement to service connection for a 
heart disorder, including a heart murmur, is not meritorious 
on its own or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right elbow disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for a 
heart disorder, including a heart murmur, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records, including extensive orthopedic 
treatment and evaluations of the service-connected back and 
right knee disabilities, make no reference to a right elbow 
disorder.  A heart disorder is also not indicated.  At the 
veteran's separation evaluation in August 1988, she 
specifically denied shortness of breath or pain or pressure 
in the chest.  She also denied having a painful or "trick" 
shoulder or elbow.  The veteran made no reference to a right 
elbow disability or heart murmur.  The medical evaluator also 
made no reference to either a right elbow disability or 
cardiovascular disorder.  She was discharged from active 
service in December 1988.  

The veteran filed a claim for VA compensation in January 
1989.  At that time, she made no reference to either a right 
elbow disability or a heart murmur.  At a general VA 
examination held in June 1989, the veteran again made no 
reference to either disability.  At that time, VA outpatient 
treatment records were obtained by the RO.  These medical 
records make no reference to either disorder.  

At a hearing held before a hearing officer at the RO in 
October 1990, the veteran again made no reference to either a 
right elbow or heart disorder.  At a September 1990 VA 
examination, no reference was again made to either 
disability.  At a hearing held before the undesigned in 
August 1991, she again made no reference to either disorder.  

In a February 1993 determination, the Board awarded the 
veteran entitlement to service connection for a disorder of 
the right knee.  During this appeal, neither the veteran nor 
her representatives made reference to a right elbow or heart 
disorder.  In a March 1993 VA examination, no reference was 
made to either disability.  

In August 1994, approximately six years after her discharge 
from active service, the veteran filed a claim of entitlement 
to service connection for a heart murmur and a right and left 
elbow disability.  In later statements, including her notice 
of disagreement and substantive appeal, the veteran made no 
reference to the left elbow.  Thus, the issue of entitlement 
to service connection for a left elbow disability is not 
before the Board at this time.  

In an outpatient treatment report from a private health care 
provider dated in what appears to be September 1994, the 
veteran made reference to right elbow pain for one year.  At 
that time, no reference was made to the veteran's active 
service.  In September 1994, she underwent holter monitor 
testing because of an "irregular heart beat."  A review of 
this testing revealed no heart block, no ischemic-appearing 
pattern changes, and no "other significant abnormalities."  
A considerable respiratory variation, which was not 
considered an abnormality, was noted.  

In October 1994, the RO requested treatment records from the 
veteran's private health care provider, Kaiser Permanente.  
Additional medical records were obtained.  While treatment 
for right elbow pain and a heart disorder (indicated to be an 
"irregular heartbeat") are noted, no health care provider 
associated these conditions with the veteran's active 
service.  

In an April 1995 rating decision, the RO found the veteran's 
claims of entitlement to service connection for a heart 
murmur and a bilateral elbow condition to be not well 
grounded as a matter of law.  The veteran appealed this 
determination to the Board.  

In May 1996, the veteran noted periods of irregular heartbeat 
that started between 1979 and 1981.  She stated that during a 
routine evaluation during service she was notified that she 
had an irregular heartbeat and given a consult to have this 
checked.  She reported that an EKG was performed, but showed 
nothing because she had "no irregular rate at that time."  
It was contended that the irregular heartbeat lasts for 
approximately 30 to 60 seconds at a time.  She also noted 
that she could go for days without an irregular beat and then 
go for days when it happens "numerous times a day."  
Breaking out in cold sweats and a feeling of being faint were 
indicated when this condition occurs.  

With regard to her right elbow disability, the veteran stated 
that this condition began in 1986, just before her back 
injury.  She noted that in early 1987, when being seen for 
back pain, she asked the physician about her elbow pain.  At 
this time, she indicates that she was informed this was 
"tennis elbow" and that it should get better because of a 
lack of activity and the anti-inflammatory medication used to 
treat the service-connected back disability.  With little 
activity over the next three years due to her back pain, the 
elbow pain decreased, with slight pain on occasion when 
picking up something.  She then notes that this condition 
began to reoccur in 1990.  Severe pain when picking up or 
carrying items with her right arm and intermittent pain when 
not using her elbow was reported.  

At a hearing held in October 1996, the veteran noted no heart 
manifestations prior to her entrance into the active service 
at the age of 24.  She testified that she first started 
having manifestations of problems that she would associate 
with her heart around 1980 or 1981.  The veteran also 
testified that her right elbow disorder began around 1985.

At a VA evaluation for the veteran's complaints of recurrent 
palpitations in June 1995, a normal sinus rhythm was found.  
Palpitations were not reported during this monitoring period.  
Outpatient treatment records obtained by the RO fail to 
indicate either a heart or elbow disability that a health 
care provider has associated with veteran's active service.  
In this regard, the undersigned must note the extensive 
efforts the RO has undertaken to obtain all pertinent medical 
records.  

At a hearing held before the undersigned in September 1998, 
the veteran reiterated her previous contentions.  At that 
time, no reference was made to a left elbow disability.  The 
veteran noted specific treatment for her right elbow 
disability in the "very early nineties."  The veteran could 
recall no recent treatment of this disorder.  When 
specifically asked whether any of her treating physicians had 
indicated the onset of this disability was most probably or 
more probably than not during her active service, the veteran 
stated that she could not recall.  

With regard to the claim of entitlement to service connection 
for a heart murmur, the veteran testified that she first 
realized she had a heart murmur in the "very early 
eighties."  At that time, she noted that every now and then 
she would have an "irregular heartbeat."  She indicated 
that a physician during her active service (during a regular 
checkup) noted a "little jump" and thought it might have 
been a murmur, so he sent her to have an EKG and that came 
back normal.  She noted a slight irregularity every day, 
sometimes 2 or 3 times a day.  She also noted the use of a 
24-hour holter monitor that did not "pick up anything."  
When asked why she was seeking service connection for this 
disability, the veteran responded that it was to ensure 
treatment for this problem.

At this hearing the veteran made reference to statements from 
a Dr. Felsher.  The undersigned specifically asked the 
veteran if Dr. Felsher had provided a statement regarding her 
alleged heart disorder.  The veteran responded that this 
doctor had not.  The undersigned informed the veteran of the 
importance of obtaining medical information from someone with 
appropriate medical credentials to label this condition.  The 
veteran responded that she would ask Dr. Felsher for this 
medical evidence.  The undersigned responded that it would 
"definitely behoove you to get that into the record."  
Since September 1998, no additional medical evidence 
regarding either disability has been submitted by the veteran 
or her representative.  

With regard to the veteran's claim of entitlement to service 
connection for the right elbow disability, the veteran 
described this condition as tennis elbow.  She noted 
treatment with steroids.  When asked by the undersigned 
whether, to her knowledge, there had been any correlation 
between the problems with her back and the problems with her 
elbow, the veteran responded in the negative.  

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The United States Court of 
Veterans Appeals (Court) has defined a well-grounded claim as 
a claim which is plausible, that is meritorious on its own, 
or is capable of substantiation.  If she has not filed such a 
claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates the veteran's 
treatment for right elbow pain and her complaints of a heart 
murmur.  However, the undersigned must note that, based on a 
review of the medical evidence of record, no competent 
medical professional has diagnosed the veteran with either a 
chronic right elbow disability or an identifiable heart 
disorder.  Thus, she has not met her obligation to establish 
the existence of a current claim disability.

With regard to the second prong of the Caluza analysis, the 
service medical records and immediate post service medical 
records are silent concerning any right elbow or heart 
disorder.  The veteran has provided some evidentiary 
assertions concerning symptoms she relates to the 
manifestations of these disorders during her service and post 
service.  For purposes of this decision, the Board will 
assume without deciding that her evidentiary assertions are 
sufficient to establish the second prong of a well grounded 
claim, i.e. disease or injury incurred or aggravated in 
service.

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the veteran's alleged current right elbow disability or heart 
murmur with her active service.  If the service medical 
records do not show the claimed disability and there is no 
medical evidence to link a current disability with events in 
service or with a service-connected disability, the claim is 
not well grounded.  With respect to the application of 
38 C.F.R. § 3.303(b) for purposes of well grounding a claim 
by means of chronicity or continuity of symptomatology, there 
was no showing of a chronic elbow or heart disability in 
service.  With regard to continuity of symptoms, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to an underlying 
disability for which service connection is at issue.  No 
alleged right elbow or heart disability is a disorder that 
would be perceptible to lay observation.  Thus, she cannot 
well ground her claim on the basis of continuity of 
symptomatology or chronicity.  Savage, supra.

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veteran's 
active service.  The veteran's own statements made at her 
separation from active service failed to note any of these 
disorders.  At that time, the veteran specifically denied a 
trick elbow or chest pain.  Accordingly, the Board must find 
the claims to be not well grounded as a matter of law.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the undersigned has directly informed the veteran of 
the importance of medical evidence in support of her claims.  
At the hearing held before the undesigned in September 1998, 
the undersigned specifically requested the veteran provide 
additional medical evidence identifying the disabilities at 
issue.  The veteran indicated that she would attempt to 
obtain such information.  However, no additional information 
was obtained.  In this case, neither the Board nor the RO is 
on notice of the existence of any evidence, which exists, 
that, if true, would make the veteran's claims for service 
connection plausible.  Accordingly, the claims are denied.  


ORDER

Entitlement to service connection for a right elbow 
disability is denied.  

Entitlement to service connection for a heart disorder, 
including a heart murmur, is denied.  


REMAND

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veteran's claims for 
increased compensation of her service-connected disabilities 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  

With regard to the veteran's claim of entitlement to a rating 
in excess of 10 percent for the knee, the Board notes that 
the record in this case shows the veteran has been evaluated 
under both Diagnostic Code 5010 (arthritis) and, in the past, 
5257 (instability of the knee).  The attention of the RO is 
therefore invited to VAOPGCPREC 23-97 (July 1, 1997).  In 
essence, that opinion indicates that multiple ratings may be 
provided in certain instances under Codes 5257 (instability 
of the knee) and 5010 (arthritis).  Specifically, the General 
Counsel noted that "[w]hen a knee disorder is already rated 
under DC [Diagnostic Code] 5257," a separate rating may also 
be assigned where there is also arthritis of the knee 
provided that "the veteran must also have limitation of 
motion under DC 5260 or 5261 . . . "  In VAOPGCPREC 9-98 
(August 14, 1998) the General Counsel further held that a 
separate compensable rating for arthritis of the knee could 
also be based upon X-ray findings and painful motion under 
38 C.F.R. § 4.59. 

With regard to the veteran's service-connected back 
disability, the RO's attention is invited to VAOPGCPREC 36-97 
(Dec. 12, 1997) and 9-98 (Aug. 14, 1998).  In light of the 
veteran's consistent complaints of pain, the Board believes 
that a more thorough evaluation of the veteran's knee and 
back disabilities are warranted in light of the Court's 
determination in DeLuca v. Brown, 8 Vet.App. 202, 205-6 
(1995).  Specifically, in reviewing the May 1996 VA 
evaluation of the veteran's back, no reference is made to a 
range of motion or the effects of pain on the veteran's 
ability to function.  In light of the veteran's complaints of 
pain regarding all of her service-connected disabilities, the 
Board believes that an additional evaluation of these 
disabilities is required.  

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected disabilities.  The 
claims folder or the pertinent medical 
records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.  A copy of this 
REMAND must be reviewed by the examiner.  
All necessary tests should be performed.  
The examiner should record pertinent 
medical complaints, symptoms, clinical 
findings and comment on the functional 
limitation, if any, caused by the 
veteran's service-connected disabilities.  
The examiner should provide responses to 
the following questions:  

(a) What are the manifestations of 
the service-connected degenerative 
disc disease of the lumbosacral 
spine?  The range of motion and any 
neurological disorder associated 
with this disability should be 
specifically noted.

(b) The veteran has complaints of 
pain which she attributes to her 
service-connected back disability.  
The examiner must specifically 
comment on the presence or absence 
of any objective manifestations that 
would demonstrate functional 
impairment due to pain attributable 
to the service-connected back 
disability, such as pain on 
movement, swelling, deformity or any 
other objective finding that 
supports or does not support the 
level of subjective complaints.  

(c) Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly as a result of her service-
connected back disability?  If so, 
the examiner should comment on the 
severity of the incoordination and 
the effect incoordination has on her 
ability to function.  

(d)  What are the manifestations of 
the service-connected traumatic 
arthritis of the right knee?  

(e).  The veteran has complaints of 
pain which she attributes to her 
service-connected right knee 
disability.  The examiner must 
specifically comment on the presence 
or absence of any objective 
manifestations that would 
demonstrate functional impairment 
due to pain attributable to 
traumatic arthritis of the right 
knee, such as pain on movement, 
swelling, deformity, atrophy, disuse 
or any other objective finding that 
supports or does not support the 
level of subjective complaints.  

(f) Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly as a result of her service-
connected right knee disability?  If 
so, the examiner should comment on 
the severity of her incoordination 
and the effect incoordination has on 
her ability to function.  

(g) What are the manifestations, if 
any, of the service-connected 
residuals of a right ring finger 
fracture?  Any limitation of motion 
or disability associated with pain 
should be specifically noted.  

(h) What are the manifestations, if 
any, of the service-connected 
chronic cervical dysplasia?  The 
examiner is asked to review the 
record and indicate the amount of 
treatment, if any, the veteran 
requires for this condition.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  After completion of the above, the RO 
should readjudicate the veteran's claims 
with consideration given to all of the 
evidence of record, including any 
additional medical records obtained by 
the veteran on remand.  The 
readjudication of the veteran's claims of 
entitlement to an increased rating for 
the service-connected right knee 
disability and back disability must be 
within the analytical framework provided 
by the Court in DeLuca v. Brown, 8 Vet. 
App. 202, 205-6 (1995), and it must 
consider all pertinent diagnostic 
criteria.  Further, the RO should 
consider the applicability of the Court's 
decision in Esteban v. Brown, 6 Vet. 
App. 259 (1994) with respect to the 
veteran's entitlement to separate ratings 
for her traumatic arthritis of the right 
knee.  In this regard, should the RO find 
that the right knee disability involves 
instability or limitation of motion, a 
determination of whether a separate 
rating is in order for this condition 
should be made within the analytical 
framework provided by the General 
Counsel's holding in VAOPGCPREC 29-97 and 
9-98.  In evaluating the veteran's 
service-connected back disability, 
specific consideration should be given to 
the General Counsel's holding in 
VAOPGCPREC 9-98 and 36-97.  The veteran 
is advised that any additional claims 
will not be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991). 

If the benefits sought are not granted, the veteran and her 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

